    Case: 4:20-cr-00072-SEP Doc. #: 5 Filed: 01/31/20 Page: 1 of 3 PageID #: 7




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) No. 4:20 CR 72 SEP DDN
                                              )
CORDELL NICHOLS,                              )
                                              )
               Defendant.                     )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Geoffrey S. Ogden, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.      Defendant is charged with being a felon in possession of a firearm in violation of

Title 18, United States Code, Section 922(g).

       2.       Pursuant to Title 18, United States Code, Section 3142(g),

       (a) the weight of the evidence against defendant;

       (b) defendant’s history and characteristics; and

       (c) the nature and seriousness of the danger to any person or the community that would

       be posed by defendant’s release
    Case: 4:20-cr-00072-SEP Doc. #: 5 Filed: 01/31/20 Page: 2 of 3 PageID #: 8




warrant defendant’s detention pending trial.

       3.      The defendant’s history and characteristics support detention. The defendant has

at least four felony convictions that the Government is aware of, including a 2011 conviction for

unlawful use of a weapon, a 2013 conviction for receipt of stolen property, a 2014 conviction for

Burglary 2nd, and a second conviction for Burglary 2nd in 2017. Moreover, the defendant was

began field supervision in December 2018 after being released from the Missouri Department of

Corrections for his 2017 burglary conviction, and was on supervision at the time of arrest for the

instant offense. Finally, the defendant has been charged in St. Louis City for the instant offense,

as well as a Robbery 2nd for an incident that took place on October 17, 2019. At the time of the

instant indictment, the Defendant was being held in state custody for his pending charges in the

City of St. Louis. Taken together, the defendant’s criminal history alone coupled with the instant

offense warrant detention.

       4.      The weight of the evidence also supports detention. The defendant was arrested

with a firearm on his person. The defendant is alleged to have boarded a Metro train while

carrying the firearm. A metro security officer observed the defendant with a bulge underneath

the back of his sweatshirt, which the officer recognized as a concealed firearm. When St. Louis

Metropolitan Police (SLMPD) arrived and approached the defendant, they immediately asked the

defendant if he had a gun on him. The defendant responded in the affirmative. Officers then

conducted a pat-down search of the defendant and located the firearm in a string bag hanging in

the middle of the defendant’s back. The defendant was booked on these charges and has been in

custody ever since.

       5.      On January 9, 2020, the defendant was recorded making a telephone call from jail

to an individual suspected to be the defendant’s grandmother, and another unknown male named
    Case: 4:20-cr-00072-SEP Doc. #: 5 Filed: 01/31/20 Page: 3 of 3 PageID #: 9




“George.” During the call, the defendant was admonished by both parties for carrying a gun

while knowing he is a convicted felon. The defendant acknowledged carrying the gun and was

apologetic. The defendant referenced both his robbery charge and his felon in possession charge,

and stated he is good for the gun but that he didn’t rob anyone.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.



                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /s/Geoffrey S. Ogden
                                             GEOFFREY S. OGDEN, #66930MO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
